EXHIBIT 10.2

 

EXECUTION COPY

 

EIGHTH AMENDMENT TO

CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This EIGHTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT OF GUARANTORS (this
“Amendment”) is dated as of December 15, 2003, and entered into by and among
FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS, INC. and its
Subsidiaries listed on the signature pages hereof (collectively, “FMC”),
FLEETWOOD RETAIL, CORP. and its Subsidiaries listed on the signature pages
hereof (collectively, “FRC”), the banks and other financial institutions
signatory hereto that are parties as Lenders to the Credit Agreement referred to
below (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Credit Agreement dated as of July 27, 2001, as amended by that
certain First Amendment to Credit Agreement and Consent of Guarantors dated as
of December 4, 2001, that certain Second Amendment to Credit Agreement and
Security Agreement and Consent of Guarantors dated as of December 4, 2001, that
certain Third Amendment to Credit Agreement and Consent of Guarantors dated as
of December 7, 2001, that certain Fourth Amendment to Credit Agreement and
Consent of Guarantors dated as of July 12, 2002, that certain Fifth Amendment to
Credit Agreement and Consent of Guarantors dated as of January 24, 2003, that
certain Sixth Amendment to Credit Agreement and Consent of Guarantors dated as
of March 25, 2003, and that certain Seventh Amendment and Consent of Guarantors
dated as of July 21, 2003 (the “Credit Agreement”; capitalized terms used in
this Amendment without definition shall have the meanings given such terms in
the Credit Agreement); and

 

Whereas, the Borrowers have requested of the Agent and the Majority Lenders
certain waivers, consents and approvals under the Credit Agreement with respect
to the grant of unsecured guaranties by Fleetwood of obligations owing by
dealers that are members of a buyer’s group facilitated by Rock Financial, Inc.
(the “Rock Group”) to those traditional floor plan lenders set forth on Schedule
1 hereto (the “Floor Plan Lenders”) which arise by reason of any members of the
Rock Group’s failure to remit payment to the Floor Plan Lenders (as required
under any agreement for financing between the Rock Group and the Floor Plan
Lenders) for sold inventory which was manufactured by Fleetwood and, or its
Subsidiaries (the “Proposed Guaranty”); and

 

Whereas, the Borrowers have requested amendments to the Credit Agreement to
modify certain covenants in connection with the issuance of 2003 Subordinated
Debentures (as defined below); and

 

1

--------------------------------------------------------------------------------


 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendments and to give the waivers, consents and approvals requested by the Loan
Parties, on the terms and conditions set forth in this Amendment;

 

Now Therefore, in consideration of the promises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Majority Lenders, and the Agent
agree as follows:

 


1.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS
AMENDMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1           AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  THE
DEFINITION OF “CHANGE OF CONTROL” AND “SUBORDINATED DEBT” IN ANNEX A OF THE
CREDIT AGREEMENT ARE AMENDED TO READ AS FOLLOWS:


 

“Change of Control” means either (i) a change shall occur in the Board of
Directors of Fleetwood so that a majority of the Board of Directors of Fleetwood
ceases to consists of the individuals who constituted the Board of Directors of
Fleetwood on the Closing Date (or individuals whose election or nomination for
election was approved by a vote of more than 50% of the directors then in office
who either were directors of Fleetwood on the Closing Date or whose election or
nomination for election previously was so approved); or (ii) any Person or Group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission),
shall become or be the owner, directly or indirectly, beneficially or of record,
of shares representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Fleetwood on a fully
diluted basis; or (iii) except as permitted hereunder, any Loan Party (other
than Fleetwood) ceases to be direct or indirect wholly-owned Subsidiary of
Fleetwood; or (iv) a “change of control” as such term is defined in the
indenture under which 2003 Subordinated Debentures are issued.

 

“Subordinated Debt” means the unsecured Debt from time to time outstanding under
the Subordinated Debentures, the New Subordinated Debentures, the 2003
Subordinated Debentures and the maximum liability of Fleetwood on any
subordinated Guaranty of the Trust Securities.

 


1.2           ADDITIONS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  THE
FOLLOWING DEFINITIONS OF “EIGHTH AMENDMENT” AND “2003 SUBORDINATED DEBENTURES”
ARE ADDED IN ANNEX A OF THE CREDIT AGREEMENT IN APPROPRIATE ALPHABETICAL ORDER:


 

“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement and
Consent of Guarantors, dated as of December 15, 2003, and entered into by and
among Fleetwood, Holdings and its Subsidiaries listed on the signature pages
thereof, Retail and its Subsidiaries listed on the signature pages thereof, the
banks and other financial institutions signatory thereto that are parties as
Lenders to this Agreement and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders.

 

2

--------------------------------------------------------------------------------


 

“2003 Subordinated Debentures” means up to $120,000,000 in aggregate principal
amount of unsecured, convertible senior subordinated debentures issued by
Fleetwood after the effective date of the Eighth Amendment and issued (i) on
terms and conditions set forth in the indicative Description of Debentures, a
copy of which is attached to such amendment and (ii) otherwise in accordance
with Section 7.29(c).

 


1.3           AMENDMENT TO SECTION 3.4.  SUBSECTION (H) IS RENUMBERED AS
SUBSECTION (I) AND THE FOLLOWING NEW SUBSECTION (H) IS ADDED:


 

“(h)  Immediately upon receipt by Fleetwood of the cash proceeds from issuance
of any 2003 Subordinated Debentures (the “2003 Subordinated Debentures Cash
Proceeds”), Fleetwood shall apply such amount of the 2003 Subordinated
Debentures Cash Proceeds to the Revolving Loans equal to the lesser of (i) the
principal amount of Revolving Loans as of the date hereof or (ii) 100% of such
2003 Subordinated Debentures Cash Proceeds.  2003 Subordinated Debentures Cash
Proceeds applied to the Revolving Loans shall not reduce the Revolving Credit
Commitment.

 


1.4           AMENDMENT TO SECTION 7.29.  THE FOLLOWING SUBSECTION (C) IS ADDED:


 

“(c)  In addition to the Subordinated Debt Exchange and the New Subordinated
Debentures, after the effective date of the Eighth Amendment, Fleetwood may
issue 2003 Subordinated Debentures if (i) the aggregate principal amount of the
Subordinated Debt does not exceed $510,000,000, (ii) the amount of the aggregate
annual payments with respect to the Subordinated Debt, after giving effect to
such issuance, does not exceed one hundred eighty-five percent (185%) of the
amount of the aggregate annual payments with respect to Subordinated Debt on the
Closing Date; (iii) the rate of interest for the 2003 Subordinated Debentures
does not exceed five and one half percent (5.5%); (iv) all other terms of such
2003 Subordinated Debentures are substantially consistent with the Description
of Debentures attached as Exhibit A to the Eighth Amendment and (v) the cash
proceeds of the 2003 Subordinated Debentures are applied as provided in Section
3.4(h) hereof.  Prior to December 15, 2008, Fleetwood will not, and will not
permit any of its Subsidiaries to, make any cash payments or prepayments with
respect to the 2003 Subordinated Debentures other than, subject to the
subordination provisions contained therein, (A) mandatory payments of interest
(including any additional amounts on the 2003 Subordinated Debentures and any
Fleetwood common stock issued upon conversion thereof) when due under the terms
of the 2003 Subordinated Debentures (without acceleration), (B) mandatory
payments upon conversion of 2003 Subordinated Debentures, (C) mandatory payments
to satisfy repurchase obligations with respect to 2003 Subordinated Debentures
upon a change of control (as defined in the indenture under which the 2003
Subordinated Debentures are issued), (D) fees, indemnification payments, expense
reimbursements and other customary payments made to any trustee, conversion
agent, transfer agent, exchange agent, paying agent, depositary or custodian for
the 2003 Subordinated Debentures or any agent or counsel for any of the
foregoing, and (E) payment of customary fees and expenses related to registering
for resale under the Securities Act of 1933 the 2003 Subordinated Debentures and
the Fleetwood common stock into which such debentures

 

3

--------------------------------------------------------------------------------


 

are convertible and (F) any other mandatory payments of principal and/or
interest (including any additional amounts) required under the terms of the
indenture under which the 2003 Subordinated Debentures are issued.”

 


1.5           AMENDMENT TO SECTION 7.10.  SECTION 7.10(A) SHALL BE AMENDED BY
DELETING THE “AND” AT THE END OF CLAUSE (VIII) AND ADDING THE FOLLOWING AFTER
CLAUSE (IX):


 

“and (x) so long as no Default or Event of Default has occurred and is
continuing on the date of the payment thereof, both before and after giving
effect to such payment, Fleetwood may, on or prior to the date which is six (6)
months after the date of the issuance of the 2003 Subordinated Debentures,
prepay or repurchase and cancel all or a portion of the Subordinated Debentures
or New Subordinated Debentures; provided that the amount of such prepayment or
repurchase does not exceed the amount of the net 2003 Subordinated Debentures
Cash Proceeds received upon the issuance of the 2003 Subordinated Debentures;
and provided further that contemporaneously therewith Fleetwood Trust uses such
proceeds to prepay or repurchase and cancel those Trust Securities having the
same liquidation amount as the principal amount of such Subordinated Debentures
or the New Subordinated Debentures underlying such Trust Securities;”

 


1.6           AMENDMENT TO SECTION 7.14.  SECTION 7.14 SHALL BE DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Section 7.14            Prepayment. Neither Fleetwood nor any of its
Subsidiaries shall voluntarily prepay any Debt, except the Obligations in
accordance with the terms of this Agreement; provided that the Excluded Retail
Subsidiaries may prepay the Floor Plan Debt and intercompany Debt; and provided
further that so long as no Default or Event of Default has occurred and is
continuing on the date of the payment thereof, both before and after giving
effect to such payment, Fleetwood may, on or prior to the date which is six (6)
months after the date of the issuance of the 2003 Subordinated Debentures,
prepay or repurchase and cancel all or a portion of the Subordinated Debentures
or New Subordinated Debentures; provided that the amount of such prepayment or
repurchase does not exceed the amount of the net 2003 Subordinated Debentures
Cash Proceeds received upon the issuance of the 2003 Subordinated Debentures;
and provided further that contemporaneously therewith Fleetwood Trust uses such
proceeds to prepay or repurchase and cancel those Trust Securities having the
same liquidation amount as the principal amount of such Subordinated Debentures
or the New Subordinated Debentures underlying such Trust Securities.

 


1.7           AMENDMENT TO SECTION 7.29.  SECTION 7.29(A) SHALL BE AMENDED BY
ADDING THE FOLLOWING AT THE END OF CLAUSE (A):


 


“; PROVIDED THAT, IN RESPECT OF CLAUSE (I) ABOVE ONLY, SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF THE PAYMENT
THEREOF, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PAYMENT, FLEETWOOD MAY, ON
OR PRIOR TO THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE ISSUANCE OF
THE 2003 SUBORDINATED DEBENTURES, PREPAY OR REPURCHASE AND CANCEL ALL OR A
PORTION OF THE SUBORDINATED

 

4

--------------------------------------------------------------------------------


 


DEBENTURES OR NEW SUBORDINATED DEBENTURES; PROVIDED THAT THE AMOUNT OF SUCH
PREPAYMENT OR REPURCHASE DOES NOT EXCEED THE AMOUNT OF THE NET 2003 SUBORDINATED
DEBENTURES CASH PROCEEDS RECEIVED UPON THE ISSUANCE OF THE 2003 SUBORDINATED
DEBENTURES; AND PROVIDED FURTHER THAT CONTEMPORANEOUSLY THEREWITH FLEETWOOD
TRUST USES SUCH PROCEEDS TO PREPAY OR REPURCHASE AND CANCEL THOSE TRUST
SECURITIES HAVING THE SAME LIQUIDATION AMOUNT AS THE PRINCIPAL AMOUNT OF SUCH
SUBORDINATED DEBENTURES OR THE NEW SUBORDINATED DEBENTURES UNDERLYING SUCH TRUST
SECURITIES.”


 


2.             CONSENTS, APPROVALS AND WAIVERS.


 


2.1           PROPOSED GUARANTY.  BY THE EXECUTION OF THIS CONSENT, (A) THE
AGENT AND THE MAJORITY LENDERS HEREBY CONSENT TO THE EXECUTION AND DELIVERY BY
THE LOAN PARTIES PARTY THERETO OF THE PROPOSED GUARANTY, (B) EACH MAJORITY
LENDER HEREBY INSTRUCTS THE AGENT TO TAKE ANY AND ALL OTHER FURTHER REASONABLE
AND CUSTOMARY ACTIONS NECESSARY TO PERMIT SUCH EXECUTION AND DELIVERY AND (C)
THE AGENT AND THE MAJORITY LENDERS HEREBY WAIVE ANY BREACH OF SECTION 7.12 OF
THE CREDIT AGREEMENT CAUSED SOLELY BY THE GRANT OF THE PROPOSED GUARANTY AND
AGREE THAT THE PROPOSED GUARANTY SHALL NOT BE APPLIED AGAINST THE GUARANTIES
PERMITTED BY SECTION 7.12(G); PROVIDED THAT THE PROPOSED GUARANTY IS UNSECURED
AND THE LIABILITIES GUARANTEED BY THE PROPOSED GUARANTY DO NOT EXCEED, IN THE
AGGREGATE, $5,000,000; PROVIDED FURTHER THAT EACH GUARANTY THAT MAKES UP A
PORTION OF THE PROPOSED GUARANTY IS ON CUSTOMARY AND COMMERCIALLY REASONABLE
TERMS AND IS VALID FOR A PERIOD OF NO GREATER THAN TWELVE (12) CONSECUTIVE
MONTHS FROM THE DATE OF ISSUANCE OF SUCH GUARANTY; AND PROVIDED FURTHER THAT THE
FOREGOING CONSENT AND WAIVER IS LIMITED TO THE PROPOSED GUARANTY ONLY AND SHALL
NOT BE DEEMED A WAIVER OF SECTION 7.12 OF THE CREDIT AGREEMENT WITH RESPECT TO
ANY OTHER GUARANTY OR WITH RESPECT TO ANY MODIFICATION, AMENDMENT, EXTENSION,
REPLACEMENT OR RESTATEMENT OF THE PROPOSED GUARANTY.


 


2.2           2003 SUBORDINATED DEBENTURES.  BY THE EXECUTION OF THIS AMENDMENT,
THE AGENT AND THE MAJORITY LENDERS HEREBY CONSENT TO THE TERMS OF THE 2003
SUBORDINATE DEBENTURES AS SET FORTH IN THE INDICATIVE DESCRIPTION OF DEBENTURES
ATTACHED HERETO AS EXHIBIT A.


 


3.             REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS. 
IN ORDER TO INDUCE THE MAJORITY LENDERS AND THE AGENT TO ENTER INTO THIS
AMENDMENT, EACH OF FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH
MAJORITY LENDER, THE ISSUING BANK AND THE AGENT THAT THE FOLLOWING STATEMENTS
ARE TRUE, CORRECT AND COMPLETE:


 


3.1           POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE
POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT
OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


3.2           CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT
AND THE CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER
OR IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN
PARTIES.

 

5

--------------------------------------------------------------------------------


 


3.3           NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE
EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF
THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT
AS AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION
OF THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (D)
ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.


 


3.4           EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE
CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A
PARTY THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN
PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY
BE AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY. 
THE AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND
ENFORCEABLE FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


 


3.5           NO DEFAULT OR EVENT OF DEFAULT. NO EVENT HAS OCCURRED AND IS
CONTINUING OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR
THE CONSENT THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


3.6           NO MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED THAT HAS
RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL ADVERSE
EFFECT.


 


3.7           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


4.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT,
AND THE CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND
WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE
AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
MAJORITY LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED:


 


4.1           CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED
AND DELIVERED TO THE AGENT THE CONSENT.


 


4.2           NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.

 

6

--------------------------------------------------------------------------------


 


4.3           OTHER DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


 


5.             EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE
DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 4, AND EACH OF
THE MAJORITY LENDERS SIGNATORY HERETO HEREBY WAIVES ANY DEFAULT OR EVENT OF
DEFAULT THAT MAY HAVE ARISEN PRIOR TO THE DATE OF THE AMENDMENT, BUT THAT WOULD
NOT BE A DEFAULT OR EVENT OF DEFAULT AFTER GIVING EFFECT TO THIS AMENDMENT (THE
“EIGHTH AMENDMENT EFFECTIVE DATE”).


 


6.             EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN
DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE,
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE
CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR
WAIVED HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE
LIENS GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS
AND PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.  EACH OF FLEETWOOD AND
THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN
FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT PARTIES HAS ANY DEFENSES,
SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


7.             APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.


 


8.             COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS
FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


9.             CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR
MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Eighth
Amendment to Credit Agreement and Consent of Guarantors as of the date set forth
above.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:

FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF

 

PENNSYLVANIA, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

By:

/s/ Forrest D. Theobald

 

Name:

Forrest D. Theobald

 

Title:

Secretary

 

S-2

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

 

 

FLEETWOOD RETAIL CORP. OF CALIFORNIA

 

 

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

 

 

FLEETWOOD RETAIL CORP. OF KENTUCKY

 

 

 

FLEETWOOD RETAIL CORP. OF MISSISSIPPI

 

 

 

FLEETWOOD RETAIL CORP. OF NORTH CAROLINA

 

 

 

FLEETWOOD RETAIL CORP. OF OREGON

 

 

 

FLEETWOOD RETAIL CORP. OF VIRGINIA

 

 

 

By:

/s/ Forrest D. Theobald

 

Name:

Forrest D. Theobald

 

Title:

Secretary

 

 

 

 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

By:

/s/ Forrest D. Theobald

 

Name:

Forrest D. Theobald

 

Title:

Senior Vice President, General Counsel
and Secretary

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the Agent and
a Lender

 

 

 

 

 

By:

/s/ John McNamara

 

Name:

John McNamara

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

HELLER FINANCIAL, INC., as a Lender

 

 

 

 

 

By:

/s/ Howard Bailey

 

Name:

Howard Bailey

 

Title:

Senior Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender

 

 

 

 

 

By:

/s/ John Barrera

 

Name:

John Barrera

 

Title:

Assistant Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender

 

 

 

By:

/s/ Thomas H. Hopkins

 

Name:

Thomas H. Hopkins

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the FMC Borrowers
and/or FRC Borrowers under the Credit Agreement and hereby (a) consents to the
foregoing Amendment, (b) acknowledges that notwithstanding the execution and
delivery of the foregoing Amendment, the obligations of each of the undersigned
Guarantors are not impaired or affected and the Guaranties continue in full
force and effect, and (c) ratifies its Guaranty and each of the Loan Documents
to which it is a party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 15th day of December, 2003.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:

FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

S-8

--------------------------------------------------------------------------------


 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

S-9

--------------------------------------------------------------------------------


 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

/S/ Forrest D. Theobald

 

Name:

Forrest D. Theobald

 

Title:

Secretary

 

S-10

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

 

 

FLEETWOOD RETAIL CORP. OF CALIFORNIA

 

 

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

 

 

FLEETWOOD RETAIL CORP. OF KENTUCKY

 

 

 

FLEETWOOD RETAIL CORP. OF MISSISSIPPI

 

 

 

FLEETWOOD RETAIL CORP. OF NORTH CAROLINA

 

 

 

FLEETWOOD RETAIL CORP. OF OREGON

 

 

 

FLEETWOOD RETAIL CORP. OF VIRGINIA

 

 

 

By:

/S/ Forrest D. Theobald

 

Name:

Forrest D. Theobald

 

Title:

Secretary

 

 

 

 

OTHER GUARANTORS

FLEETWOOD ENTERPRISES, INC.

 

FLEETWOOD CANADA LTD.

 

BUCKINGHAM DEVELOPMENT CO.

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By:

/S/ Forrest D. Theobald

 

Name:

Forrest D. Theobald

 

Title:

Secretary

 

S-11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FLOOR PLAN LENDERS

 

 

Bombardier Capital Inc.

 

Textron Financial Corporation

 

Transamerica Commercial Finance Corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------